                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FRANCIS SCHAEFFER COX,

                Plaintiff,

        v.                                                     Case No. 17-cv-338-JPG-DGW

 WILLIAM TRUE, KATHERINE SIEREVELD,
 ANGELA DUNBAR, KATHY HILL, GARY
 BURGESS, RICHARD BLYTHE, RAHSAAN
 BASKERVILLE, CHAD KRAWCYZK, FEDERAL
 BUREAU OF PRISONS and HUGH HURWITZ,

                Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

74) of Magistrate Judge Donald G. Wilkerson recommending that the Court grant the

defendants’ motion to dismiss Counts 1 and 2 (Doc. 40); grant defendant Hill’s motion to

dismiss Counts 3 and 4 (Doc. 41); deny as moot the defendants’ motion for summary judgment

(Doc. 42) and the plaintiff’s motion to strike (Doc. 55); and deny the plaintiff’s motion for

sanctions (Doc. 57) and motion to amend (Doc. 66). No party has objected to the Report.

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire file

and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:
  •   ADOPTS the Report in its entirety (Doc. 74);

  •   SUBSTITUTES defendant Hugh Hurwitz for defendant Mark Inch pursuant to Federal
      Rule of Civil Procedure 25(d);

  •   GRANTS the defendants’ motion to dismiss Counts 1 and 2 (Doc. 40); DISMISSES
      Count 1 with prejudice to the extent it asserts an “as applied” challenge to BOP PS
      5265.14 and BOP PS 5270.09 against defendants Siereveld, Dunbar, Hill, Burgess,
      Blythe, Baskerville, and Krawcyzk; DISMISSES Count 1 without prejudice to the
      extent it asserts a facial challenge to BOP PS 5265.14 and BOP PS 5270.09 against
      Defendants Hurwitz and True; and DISMISSES Count 2 with prejudice;

  •   GRANTS defendant Hill’s motion to dismiss Counts 3 and 4 for failure to state a claim
      (Doc. 41) and DISMISSES Counts 3 and 4 with prejudice;

  •   DENIES as moot the defendants’ motion for summary judgment for failure to exhaust
      administrative remedies (Doc. 42);

  •   DENIES as moot the plaintiff’s motion to strike (Doc. 55);

  •   DENIES plaintiff’s motion for sanctions (Doc. 57);

  •   DENIES plaintiff’s motion to amend (Doc. 66); and

  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: January 3, 2019

                                          s/ J. Phil Gilbert
                                          J. PHIL GILBERT
                                          DISTRICT JUDGE




                                             2
